DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species A1 along with Sub-species 1 in the reply filed on 02/15/2021 is acknowledged.

Note: applicant submitted that the elected Species A1 along with Sub-species 1 encompasses claims 1-7, 9-17, and 19.  However, claims 5 and 15 are directed to non-elected Sub-species 4 (conduit with telescoping motion). Thus, claims 5 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.


Status of Claims
Claims 1-19 are currently pending in the application.
Claims 5, 8, 15, and 18 are withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the movable cooling air supply outlet providing cooling air to multiple cooling air inlet locations of a plurality of mated computers as claimed in at least claim 1 must be shown or the feature(s) canceled from the claim(s).
coupling the cooling system chassis to multiple different removable and interchangeable lids and mechanically coupling the supplemental cooling air supply source with the lid opening of each given one of the multiple different lids in aligned relationship with the movable cooling air supply outlet as claimed in at least claim 17 must be shown or the feature(s) canceled from the claim(s).

Note: the drawings do not illustrate the chassis couples to multiple lids. The drawings do not also illustrate how the supplemental cooling air supply source is simultaneously coupled to the lid opening of each given one of the multiple lids.

No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the lid connector 239 as described in the specification (see [0027] of applicant specification).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 1-4, 6-7, 9, 11-14, 16, and 18 is/are objected to because of the following informalities:  
In claim 1, line 10, “where” should read “wherein”.
In claim 2, line 3, “where” should read “wherein”.
Please change “where” to “wherein” throughout claims 11-14, 16, and 18.

Appropriate correction is required.

Claim(s) 2-9 and 12 is/are objected to for their dependency on an objected base claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	cooling air supply source in at least claim 2.
b.	chilling system in at least claim 3.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Cooling air supply source is interpreted to cover a thermoelectric cooler as per applicant specification ([0028]); and equivalents thereof.
Chilling system is interpreted to cover a thermoelectric cooler as per applicant specification ([0028]); and equivalents thereof.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-4, 6-7, 9, 13, and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 calls for the limitation “where the movable cooling air supply outlet is configured to be adjustable between multiple different positions relative to the chassis so as to align the movable cooling air supply outlet to provide the supplemental cooling air to the different cooling air inlet locations of the different sizes and/or types of mated notebook computers or laptop computers” (see last paragraph), which limitation is indefinite as it is unclear as to how the movable cooling air supply outlet provides cooling air to multiple cooling air inlet locations of the different sizes and/or types of mated notebook computers or laptop computers, when only a single computer is mated as required in the second paragraph of claim 1. The limitation also appears to reference multiple mated computers (see “mated notebook computers or laptop computers” in the last two lines). However, according to the second paragraph of claim 1, only a 

For examination purposes, the limitation above will be interpreted as follow: “where the movable cooling air supply outlet is configured to be adjustable between multiple different positions relative to the chassis so as to align the movable cooling air supply outlet to provide the supplemental cooling air to a cooling air inlet location of the mated notebook computer or laptop computer”.

Claim 7 calls for the limitation “wherein the chassis is configured to be coupled to any given one of multiple different removable and interchangeable lids” in line 1-2, which limitation renders the claim indefinite as it is unclear if the scope of the claim requires a lid, or if the scope of the claim only requires the chassis to be capable of receiving a removable and interchangeable lid. In other words, are removable and interchangeable lids structural limitations of the claim? It is unclear.

Further, claim 7 calls for the limitation “wherein each of the removable and interchangeable lids includes at least one lid opening defined therein in a different location relative to the chassis than the lid opening defined in each of the other removable and interchangeable lids” in line 5-7. To the extent that preceding paragraph attempt to claim one lid out of a plurality of lid coupled to the chassis (as seen in lines 1-2), it is unclear as to how the claim further attempts to compare a claimed structural element (in this case, the lid coupled to the chassis) with element not required by the claims (the other lids not recited as part of the claimed invention). Because of such ambiguity, the scope of the claim is indefinite.

A similar problem is further found in claim 7, lines 9-12, with the comparison of a cooling air inlet of a mated computer and that of another mated computer. Such limitation is indefinite as it unclear as to how multiple computers are simultaneously mated. Moreover, the claim has proper antecedent basis for only a single mated computer.



Claims 13 and 17 each recites limitations similar to those of claim 7. Claims 13 and 17 are indefinite for the same reasons provided above.

Claim(s) 2-4, 6-7, and 9 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 9-10, 16-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20060158844 A1).

Regarding claim 1:
Lee discloses a supplemental cooling system (Fig. 1, abstract), comprising: 


at least one movable cooling air supply outlet (outlet of fan #20; [0023-0024]: the outlet of fan #20 moves as the fan moves) coupled to provide supplemental cooling air ([0023-0024]); 
wherein the movable cooling air supply outlet is configured to be adjustable between multiple different positions relative to the chassis ([0023-0024]) so as to align the movable cooling air supply outlet to provide the supplemental cooling air to a cooling air inlet location of the mated notebook computer or laptop computer (again, this limitation is an intended use limitation that does not further limit the structure of the claimed invention as per MPEP 2114-II. Clearly, the outlet of fan #20 is movable so as to provide cooling air to an inlet of a computer as per [0023-0024]).

Regarding claim 6:
Lee further discloses a removable and interchangeable lid (made of the combination of #14 and #15. Note: #14 & #15 together form a lid at least by virtue of them covering a portion of the top of the device. Also, #14 & #15 are removable and interchangeable, given that appropriate tools are provided) configured to be coupled to the chassis between a mated notebook computer or laptop computer and the supplemental cooling air supply source #20 (see at least Fig. 1, 4, & 6), the lid including at least one lid opening defined therein (see gap defined by #14 & #15) that is configured to receive the movable cooling air supply outlet therein (see at least Fig. 1 & 5) to align the movable cooling air supply outlet with at least 

Regarding claim 7:
Lee further discloses wherein the chassis is configured to be coupled to any given one of multiple different removable and interchangeable lids (made of the combination of #14 and #15. Note: #14 & #15 together form a lid at least by virtue of them covering a portion of the top of the device. Also, #14 & #15 are removable and interchangeable, given that appropriate tools are provided) such that each given lid is coupled to the chassis between a different given mated notebook computer or laptop computer and the supplemental cooling air supply source (again, this limitation is an intended use limitation that does not further limit the structure of the claimed invention as per MPEP 2114-II. Clearly, the notebook computer or the laptop computer is not part of the claimed device. The lid #14 & #15 is at provided so as to be between a computer and the supplemental cooling air supply source #20); wherein at least one of the removable and interchangeable lids includes at least one lid opening defined therein (see gap defined by #14 & #15) such that the lid opening is configured to receive the movable cooling air supply outlet therein (see at least Fig. 1 & 5) to align the movable cooling air supply outlet with at least one cooling air inlet location of a mated notebook computer or laptop computer (again, this limitation is an intended use limitation that does not further limit the structure of the claimed invention as per MPEP 2114-II. Clearly, the notebook computer or the laptop computer is not part of the claimed device. Nonetheless, outlet of fan #20 is movable so as to provide cooling air to an air inlet of a computer as per [0023-0024]).  

Regarding claim 9:
Lee further discloses wherein where the movable cooling air supply outlet is configured to be continuously adjustable throughout a range of distance between multiple different positions relative to the chassis (see Fig. 1-4 and at least [0023-0024]).

Regarding claim 10:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claim 10, as claimed, would necessarily result from the normal operation of the apparatus of claim 1. See MPEP 2112.02. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claim 10.
Note: the limitation “providing supplemental cooling air from the cooling air supply outlet of the supplemental cooling system to the cooling air inlet of the notebook computer or laptop computer while operating an internal cooling fan of the notebook computer or laptop computer to draw in the supplemental cooling air” is inherently met. See [0004] of Lee. The system of Lee provide supplemental cooling air in addition to the air provided by the heat dissipation fan of the computer mounter thereon.

Regarding claim 13:
Lee further discloses wherein the chassis of the supplemental cooling system is configured to selectively mate with one of a plurality of different types and/or sizes of notebook computers or laptop computers (see at least Fig. 4 & 6); and wherein the method further comprises adjusting the movable cooling air supply outlet between multiple different positions relative to the chassis so as to align the movable cooling air supply outlet to provide the supplemental cooling air to the cooling air inlet location of the mated notebook computers or laptop computers (see Fig. 1-6).  
Regarding claim 16:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art 
Regarding claim 17:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claim 10, as claimed, would necessarily result from the normal operation of the apparatus of claim 1. See MPEP 2112.02. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claim 7.
Regarding claim 19:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claim 10, as claimed, would necessarily result from the normal operation of the apparatus of claim 1. See MPEP 2112.02. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 4, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20060158844 A1) in view of Wang (US 5917697 A).

Regarding claim 2:
Lee further discloses at least one supplemental cooling air supply source #20 coupled to the chassis (Fig. 1).

Lee does not disclose wherein the at least one movable cooling air supply outlet is coupled by a mechanically- adjustable cooling air supply conduit to receive the supplemental cooling air from the supplemental cooling air supply source.  

In the same field of endeavor, Wang teaches a cooling system comprising a cooling air supply outlet #33  coupled by a mechanically- adjustable cooling air supply conduit #36 to receive cooling air from a supplemental cooling air supply source #38 (see at least Fig. 7-8, col. 2, L 16-28).

Therefore, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Lee with the cooling air supply outlet coupled by a mechanically- adjustable cooling air supply conduit to receive cooling air from the supplemental cooling air supply source as taught by Wang.

One of ordinary skills would have recognized that doing so would have allowed the cooling air to be harvested at a remote location not surrounding the heat emitting device; thereby, making the system more efficient.

Regarding claim 4:
Lee further discloses wherein the supplemental cooling air supply source comprises at least one cooling fan #20.
Lee does not disclose wherein the movable cooling air supply outlet is coupled to the supplemental cooling air supply source by a flexible and repositionable cooling air supply conduit.  

In the same field of endeavor, Wang teaches a cooling system comprising a movable cooling air supply outlet #33 coupled to a supplemental cooling air supply source #38 by a flexible and repositionable cooling air supply conduit #36 (see at least Fig. 7-8, col. 2, L 16-28).

Therefore, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Lee with the cooling air supply outlet coupled by a mechanically- adjustable cooling air supply conduit to receive cooling air from the supplemental cooling air supply source as taught by Wang.

One of ordinary skills would have recognized that doing so would have allowed the cooling air to be harvested at a remote location not surrounding the heat emitting device; thereby, making the system more efficient.

Regarding claim 11:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claim 10, as claimed, would necessarily result from the normal operation of the apparatus of claim 1. See MPEP 2112.02. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claim 2.
Regarding claim 14:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claim 10, as claimed, would necessarily result from the normal operation of the apparatus of claim 1. See MPEP 2112.02. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claim 4.

Claim(s) 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20060158844 A1) in view of Wang (US 5917697 A); and further in view of Pokharna (US 6837057 B2).


Lee as modified discloses all the limitations, except for wherein the supplemental cooling air supply source comprises a chilling system that is configured to cool the supplemental cooling air to a temperature that is less than the available external ambient temperature air that surrounds the supplemental cooling system.  

In the same field of endeavor, Pokharna teaches that it is known to employ a supplemental cooling air supply source #212 comprising a chilling system that is configured to cool the supplemental cooling air to a temperature that is less than the available external ambient temperature air that surrounds the supplemental cooling system (see Fig. 3; col. 3, lines 1-29).  

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Lee as modify with the supplemental cooling air supply source comprising a chilling system that is configured to cool the supplemental cooling air to a temperature that is less than the available external ambient temperature air that surrounds the supplemental cooling system as taught by Pokharna; by simply replacing the fan #20 by the thermoelectric device of Pokharna, as per MPEP 2144.06 – II.

One of ordinary skills would have recognized that doing so would have improve the cooling capacity of the supplemental cooling system; thereby making the system more efficient.

Regarding claim 12:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claim 10, as claimed, would necessarily result from the normal operation of the apparatus of claim 1. See MPEP 2112.02. Thus, for .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Parker (US 8000099 B2), Helot (US 6522535 B1), and Davis (US 20140098486 A1) each teaches a cooling systems for computer devices.

Lin (US 20050073812 A1) and Hutchinson (US 6744630 B2) each teaches a mechanically- adjustable cooling air supply conduit to receive the supplemental cooling air from the supplemental cooling air supply source.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/LIONEL NOUKETCHA/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763